UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) [X] Annual Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the fiscal year ended July 31, 2013 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER:000-53438 Indo Global Exchange(s) PTE, Ltd. (Name of small business issuer in its charter) NEVADA 48-1308991 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 (Address of principal executive offices) (Zip Code) 62 2125555600 Issuer’s telephone number Claridge Ventures, Inc. 3730-1015-4th Street SW Calgary Alberta T2R 1J (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: NONE. Securities registered under Section 12(g) of the Exchange Act: Shares of Common Stock, $0.001 Par Value Per Share. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-X contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer(Do not check if a smaller reporting company) Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) No[X] State issuer’s revenues for its most recent fiscal year. $ NIL State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.): $9,485,438 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 72,493,750 common shares issued and outstanding Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K (this "Amendment") amends the Indo Global Exchange(s) Pte. Ltd (FormerlyClaridgeVentures Inc.)(the "Company") Annual report on Form 10-K for the period ended July 31, 2013 solely to furnish Exhibit 101 to theForm 10-Kin accordance with Rule 405 of Regulation S–T. This Amendment No.1 to the Form10-Kspeaks as of the filing date of the Form10-K (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form10-K as originally filed onNovember 14, 2013. ITEM 15.EXHIBITS. Exhibit Number Description of Exhibits Articles of Incorporation.(1) Bylaws, as amended.(1) Form of Share Certificate.(1) Purchase Agreement between David Bending and Indo Global Exchange (s) PTE, Ltd. .(1) Code of Ethics. (1) Certification of Principal Executive Officer and Principal Financial Officer as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.(2) Certification of Principal Executive Officer and Principal Financial Officer as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.(2) Interactive Data Files (3) Filed with the SEC as an exhibit to our Registration Statement on Form S-1 originally filed on September 10, 2008 as amended. Filedwith the SEC as an exhibit to our Annual Report on Form 10-K on November 14, 2013. Filed herewith. 3 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Indo Global Exchange(s) PTE, Ltd.(Formerly Claridge Ventures Inc.) Date: February 12, 2015 By: /s/ John O'Shea John O'Shea Chief Executive Officer, Chief Financial OfficerPresident, Secretary Treasurer and Director (Principal Executive Officer and Principal Accounting Officer) In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: February 12, 2015 By: /s/ John O'Shea President, CEO (Principal Executive Officer and Principal Accounting Officer) Secretary, Treasurer and Director 4
